

115 HCON 139 IH: Expressing the policy of the United States to pursue and enter into a military treaty alliance of extended deterrence with the State of Israel.
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 139IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2018Mr. Conaway (for himself and Mr. Gene Green of Texas) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the policy of the United States to pursue and enter into a military treaty alliance of
			 extended deterrence with the State of Israel.
	
 Whereas the United States and Israel have a long history of mutually beneficial security cooperation;
 Whereas the Islamic Republic of Iran is engaging in destabilizing activities such as the pursuit of nuclear weapons and the advanced development of ballistic missiles that threaten the United States and Israel;
 Whereas, according to testimony before the House Foreign Affairs Committee, under the Joint Comprehensive Plan of Action (JCPOA), restrictions to Iran’s ballistic missile development were reduced and Iran’s missile inventory is expected to double by 2030;
 Whereas in October 2020, the United Nations’ ban on assistance to Iranian arms exports and imports will be lifted as a result of the JCPOA;
 Whereas in October 2023, the United Nations’ ban on assistance to Iran’s ballistic missile program will be lifted as a result of the JCPOA;
 Whereas Iranian ballistic missiles are capable of reaching Israel; Whereas, according to congressional testimony, Iran has the region’s largest and most diverse arsenal of ballistic missiles;
 Whereas Iran continues to test and develop advanced ballistic missiles in direct defiance of UN Security Council Resolution 2231 according to the Department of State; Whereas the United States intelligence community assesses that Iran’s ballistic missiles are capable of delivering weapons of mass destruction;
 Whereas in 2017, the Department of State announced new sanctions against 18 entities and individuals supporting Iran’s ballistic missile program and for supporting Iran’s military procurement of Iran’s Islamic Revolutionary Guard Corps, as well as an Iran-based transnational criminal organization and associated persons;
 Whereas the JCPOA allows Iran to continue to construct advanced centrifuges, such as the IR–4, IR–6, and IR–8 centrifuges, that can produce highly enriched uranium at quick industrialized speeds, in return for retiring the inefficient, out-dated IR–1 centrifuges;
 Whereas Iran’s lead nuclear scientist and head of Iran’s Atomic Energy Organization, Ali Akbar Salehi who was involved in the JCPOA negotiations, stated after conclusion of the JCPOA: According to the JCPOA, we have kept our nuclear program in accordance with our needs and requirements for research and development.;
 Whereas discussing the JCPOA, Iranian President Hassan Rouhani stated: Before, only IR–1 centrifuges were active, now we are operating IR–8 centrifuges, the most modern and advanced ones Iran has obtained.;
 Whereas Iran continues to advance its nuclear program; Whereas in 2018, on Iran’s National Nuclear Technology Day, the Iranian Government unveiled 83 new nuclear projects, twice the number announced in 2017;
 Whereas in 2018, Ali Akbar Salehi stated that Iran would resume enrichment of up to 20 percent if the United States withdrew from the JCPOA;
 Whereas a spokesperson for the Iranian Government stated that Iran’s Fordow plant contained 1,600 operational centrifuges which contradicts the International Atomic Energy Agency’s assessment in February 2018 that no more than 1,044 centrifuges are at Fordow, a limit required by the JCPOA;
 Whereas in July 2018, Iran announced that it had built a new factory that can produce up to 60 centrifuges a day;
 Whereas Iran is on the path to possessing a nuclear weapon and the means by which to deliver a nuclear weapon; and
 Whereas the leadership of Iran has on numerous occasions threatened to destroy the United States and Israel: Now, therefore, be it
	
 That— (1)it is the policy of the United States to pursue and enter into a military treaty alliance of extended deterrence with the State of Israel;
 (2)any military treaty alliance described in paragraph (1) should take effect upon verification by the Secretary of Defense and the intelligence community (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)) to the President that the Islamic Republic of Iran has developed a nuclear weapon; and
 (3)for purposes of paragraph (1), the term extended deterrence means the security and assurance provided by the protection of the nuclear forces of the United States.
			